Exhibit 10.21

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made with effect from 1st January 2003.

 

PARTIES

 

1.                                      ECSOFT GROUP PLC a company incorporated
in England, having its registered office at 101 Wigmore Street, London W1U 1QU,
registered in England under no. 02904897 (“ECsoft”); and

 

2.                                      TERJE LAUGERUD, of Briskeveien 16, 1430
As Norway, (“Mr. Laugerud”).

 

AGREEMENT

 

1.                                      DEFINITIONS

 

In this Agreement the following expressions shall have the following meanings:

 

(a)           “Board” shall mean the Board of Directors from time to time of
ECsoft.

 

(b)           “employment” shall mean the employment of Mr. Laugerud by ECsoft
under this Agreement.

 

(c)           “Group” shall mean ECsoft and all Group Companies.

 

(d)                                 “Group Company” shall mean any company,
partnership, body corporate or unincorporated association which is a parent
undertaking or subsidiary undertaking (both as defined by Section 258 of the
Companies Act 1985) of ECsoft or a subsidiary undertaking of the parent
undertaking of ECsoft (as so defined) from time to time.

 

(e)           “person” shall mean any person, firm or company and “company”
shall mean any body corporate.

 

2.             EMPLOYMENT

 

2.1                                 ECsoft agrees to employ Mr. Laugerud and
Mr. Laugerud hereby agrees to serve ECsoft as its President - Chief Executive
Officer, CIBER Europe, on the terms of this Agreement.

 

2.2                                 Mr. Laugerud’s continuous period of
employment commenced on 1st January 2003 and his employment shall continue until
lawfully terminated in accordance with the provisions of this Agreement.

 

2.3                                 This Agreement together with the policies
and procedures contained in the Employee Central database (to which Mr. Laugerud
hereby acknowledges he has access) and other documents referred to below form
Mr. Laugerud’s employment agreement with ECsoft, provided that in the event of
any conflict between the terms of such policies

 

--------------------------------------------------------------------------------


 

and procedures or any such documents and the specific terms of this Agreement
then the terms of this Agreement shall prevail.

 

3.             DUTIES

 

3.1                                 Mr. Laugerud shall report to the Chief
Executive Officer, CIBER Inc, (“CEO”) and to the Board.

 

3.2                                 Mr. Laugerud shall undertake and perform
such duties in keeping with his status, and exercise such powers in relation to
the Group and its affairs, as the CEO shall from time to time assign to or vest
in him.  In the discharge of such duties and in the exercise of such powers
Mr. Laugerud shall observe and comply with all reasonable directions and
restrictions as the Board may from time to time impose.

 

3.3                                 In particular Mr. Laugerud’s principal areas
of responsibility as Chief Executive Officer are: general leadership and
supervision of Group Companies in Europe (currently 10 offices in 7 countries
with circa 700 employees and circa $80 million revenues), mentoring of Tom van
den Berg and prospective growth opportunities, all the while operating a
profitable organisation.

 

3.4                                 Mr. Laugerud shall well and faithfully serve
the Group and use his best endeavours to promote its interests.  Unless
prevented by ill health or other incapacity Mr. Laugerud shall:

 

(a)                                  subject to Clause 3.5 below, devote
substantially the whole of his time and attention to its affairs during his
normal working hours and such other hours as may be necessary for the proper
performance of his duties;

 

(b)                                 in all respects conform to and comply with
lawful directions and regulations given and made by the Board;

 

(c)                                  generally co-operate to the fullest extent
with the Board and any delegated authority from the Board.

 

3.5                                 ECsoft acknowledges that Mr. Laugerud
currently holds office as a non-executive Director of four companies, namely
MySQL AB, Helio Gruppen AS, CMA asset management ASA and Investtech.com, and
agrees that he may continue to act in that capacity, which Mr. Laugerud has
confirmed normally involves preparation for and attendance at (sometimes by
remote means) approximately one board meeting of each company per quarter. 
ECsoft and Mr. Laugerud consider that none of such companies is in competition
with the Group in any material respect and that these directorships do not
conflict with Mr. Laugerud’s duties pursuant to this Agreement to any material
extent.  If such competition or conflict were to arise subsequently then
Mr. Laugerud agrees to take such steps as may be appropriate including, if
necessary, resigning from the relevant directorship.

 

--------------------------------------------------------------------------------


 

3.6                                 Mr. Laugerud shall at all times promptly
give to the Board (in writing if so requested) all information, advice and
explanations as it may reasonably require relating to his employment or with the
business of ECsoft generally.

 

4.                                      SALARY

 

4.1                                 ECsoft shall pay to Mr. Laugerud an
aggregate basic salary of £180,000 (one hundred and eighty thousand pounds) per
year (“Basic Salary”), which shall accrue from day to day and shall be payable
by equal monthly instalments (and proportionately for any lesser period) no
later than the 20th of each month or the nearest prior working day.

 

4.2                                 The Basic Salary shall be reviewed by the
Remuneration Committee of the Board annually.

 

4.3                                 ECsoft shall be entitled to deduct from any
amount payable to Mr. Laugerud by way of salary or otherwise under or in
relation to this Agreement:

 

(a)                                  any amount required by law to be deducted
including but without limitation income tax and National Insurance
contributions;

 

(b)                                 any other amount for the time being due and
owing by Mr. Laugerud to ECsoft.

 

5.                                      BONUS

 

5.1                                 Mr Laugerud shall be eligible to be
considered for an annual bonus payment wholly at the discretion of the Board of
ECsoft, but which will take into account both Mr Laugerud’s performance and that
of ECsoft over the preceding financial year.  Further details in relation to the
calculation of any bonus are provided for the time being in Schedule 1 to this
Agreement.  However the method of calculating this bonus shall be re-determined
from time to time by the Board, and the amount of such bonus will be at their
absolute discretion provided however that such sum shall not be less than
£60,000 (sixty thousand pounds), subject to Mr Laugerud’s performance.

 

5.2                                 The Bonus shall be paid no later than 30
days of the signing of the audited consolidated accounts of ECsoft by its
auditors.

 

5.3                                 In the event of the termination of his
employment during the course of any financial year, Mr. Laugerud shall be
entitled to a fraction of the Bonus in proportion to his period of employment in
such financial year if the appropriate budgeted target has been achieved in such
period.

 

5.4                                 Any question which may arise between ECsoft
and Mr. Laugerud in relation to the calculation of net operating profits, margin
or the amount of the Bonus shall be finally determined as between both parties
by the auditors of ECsoft.  The auditors shall act as experts and not as
arbitrators and their decision shall be final and binding on the parties hereto.

 

--------------------------------------------------------------------------------


 

6.                                      EXPENSES

 

Mr. Laugerud shall make such journeys on the business of ECsoft as may be
reasonably required of him.  ECsoft shall reimburse Mr. Laugerud all reasonable
travelling, hotel, and other out-of-pocket expenses wholly and exclusively
incurred by him in the course of his employment, on presentation of proper
receipts or vouchers evidencing the same subject to such limits as ECsoft may
from time to time set.

 

7.                                      CAR

 

7.1                                 To assist Mr. Laugerud in carrying out his
duties hereunder, subject to his holding a valid driving licence ECsoft shall at
the option of Mr. Laugerud, ECsoft shall either

 

(a)                                  provide Mr Laugerud with the use of a car
for business purposes of a quality reasonably appropriate to his position, but
at a monthly cost to ECsoft not exceeding £1,100 (one thousand, one hundred
pounds), such sum to be reviewed annually.  Use of the vehicle for private
purposes is also permitted.  All costs of repairs, maintenance, taxation and
insurance and all charges for petrol and oil shall be paid by ECsoft.  Provided
always that it shall be the responsibility of Mr Laugerud, at the expense of
ECsoft to maintain the car in good running order.  Mr Laugerud shall be
responsible for the payment of any taxes or statutory levy that may be assessed
on him for the use of such motor car.  Mr. Laugerud shall return the car, its
keys and all associated documentation to ECsoft’s registered office immediately
upon the termination for whatever reason of his employment under this Agreement
(or at any other reasonable time, if so requested, for the purposes of
inspection and/or maintenance).  The Company shall be entitled to withhold any
sums owing to Mr Laugerud on the termination of his employment until this
obligation is complied with, or;

 

(b)                                 pay Mr. Laugerud the sum of £13,200
(thirteen thousand, two hundred pounds) per annum (such sum to be reviewed
annually) less social security contributions in respect thereof, payable monthly
in accordance with the terms contained in the ECsoft Car Policy, for the running
of his personal car.

 

8.                                      HOURS OF WORK

 

Mr. Laugerud shall perform his duties during normal business hours and shall
work such other hours as may be reasonably necessary or appropriate from time to
time to carry out his duties properly and effectively.

 

9.                                      PLACE OF WORK

 

Mr. Laugerud’s principal place of work shall be at the offices of ECsoft, but
the nature of his employment may involve substantial travel and may also involve
periods based at the offices of other Group Companies.  Upon request by ECsoft
Mr. Laugerud shall attend and work at such place or places within the UK or
abroad (subject to the

 

--------------------------------------------------------------------------------


 

payment of proper expenses) as may be reasonably required by ECsoft for the
proper performance of his duties.

 

10.                               MISCELLANEOUS BENEFITS

 

ECsoft shall bear the annual fee of one credit card to be used by Mr. Laugerud
for Group business only.

 

11.                               HOLIDAYS

 

Mr. Laugerud shall be entitled to take 5 (five) weeks paid holidays during each
year calculated in accordance with applicable legislation provided that:

 

(a)                                  unless the Board otherwise agrees such
holidays shall be taken in periods not exceeding three consecutive weeks in
duration;

 

(b)                                 such holidays shall be taken at a time or
times convenient to ECsoft and after Mr. Laugerud shall have given reasonable
notice of his intention to take such holiday to the Board;

 

(c)                                  ECsoft reserves the right to designate up
to 2 (two) days of Mr. Laugerud’s annual holiday entitlement over the
Christmas/New Year period.

 

12.                               LIFE ASSURANCE AND INSURANCE

 

12.1                           Subject to Mr. Laugerud being insurable at
standard rates for a person of his age, ECsoft shall, at its expense, provide
him with life assurance cover equal to 3 (three) times his annual Basic Salary,
but in any event such cover shall not exceed £500,000.

 

12.2                           ECsoft shall provide group accident insurance and
business travel insurance at such levels as the Board may from time to time
decide.

 

12.3                           ECsoft shall, at its own expense, provide
Mr. Laugerud and his family with a level of private medical care insurance cover
equivalent to the supplemental medical benefits offered to other senior
employees of the Group in the UK.

 

13.                               INCAPACITY

 

13.1                           If Mr. Laugerud shall at any time be
incapacitated or prevented by illness or injury or other cause beyond his
control (hereinafter referred to as “the incapacity”) from properly carrying out
his duties hereunder, he shall receive:

 

(a)                                  his Basic Salary during the first 6 (six)
months in any period of 12 (twelve) months during which the incapacity shall
continue; and

 

(b)                                 thereafter two thirds of his Basic Salary
during the continuation of the incapacity.

 

--------------------------------------------------------------------------------


 

13.2                           If so required by the Board, Mr. Laugerud shall
furnish the Board with evidence satisfactory to it to of the existence of the
incapacity.

 

13.3                           If so requested by ECsoft Mr. Laugerud shall
submit himself to a medical examination at any time during the continuance of
his employment in accordance with the Access to Medical Reports Act 1988.

 

14.                               PENSION

 

14.1                           Subject to any applicable Inland Revenue limits,
ECsoft will pay in addition to the Basic Salary a monthly sum of £300 (three
hundred pounds) as an allowance in respect of pension scheme contributions
against any such scheme nominated by Mr. Laugerud to be made by ECsoft on the
same date as ECsoft pays Mr. Laugerud’s salary. Mr. Laugerud shall be
responsible for any taxation or statutory levy assessed on him in respect of any
such payments

 

14.2                           There is not a contracting out certificate in
force in respect of Mr. Laugerud’s employment.

 

15.                               RESTRICTIVE COVENANTS

 

15.1                           For the purposes of this clause:

 

(a)                                  “Relevant Employee” means any of a
director, an employee of managerial status, or an employee with specialist
technical, sales or marketing skills necessary to the business of ECsoft.

 

(b)                                 “Restricted Services” means any business
which is competitive with any business carried on by ECsoft or a Group Company
and with which Mr. Laugerud was involved during the course of the 12 (twelve)
months immediately preceding the Termination Date and in particular any business
involving systems integration, information systems management and/or general IT
services consultancy.

 

(c)                                  “Termination Date” for the purposes of this
Clause 15 means the date of termination of the appointment or the date upon
which ECsoft exercises its rights under Clause 18.2 hereunder, whichever is
sooner.

 

(d)                                 references to ECsoft or a Group Company
include its successors in business.

 

15.2                           Mr. Laugerud covenants with ECsoft (for itself
and as trustee for each Group Company) that he shall not directly or indirectly
on his own account or on behalf of or in conjunction with any person for a
period of 12 (twelve) months after the Termination Date canvass or solicit
business or custom for services of the same or a similar type to the Restricted
Services from any customer or client of ECsoft or a Group Company with whom
Mr. Laugerud was actively involved in the course of his employment during the 9
months ending on the Termination Date.

 

--------------------------------------------------------------------------------


 

15.3                           Mr. Laugerud covenants with ECsoft (for itself
and as trustee for each Group Company) that he shall not directly or indirectly
on his own account or on behalf of or in conjunction with any person for a
period of 12 (twelve) months after the Termination Date deal with or accept
orders from any customer or client of ECsoft or a Group Company as is referred
to in Clause 15.2 above in respect of services of the same or a similar type to
the Restricted Services.

 

15.4                           Mr. Laugerud covenants with ECsoft (for itself
and as trustee for each Group Company) that he shall not directly or indirectly
on his own account or on behalf of or in conjunction with any person for a
period of 12 (twelve) months after the Termination Date induce or attempt to
induce any person who was a Relevant Employee of ECsoft or Group Company at the
Termination Date, and with whom Mr. Laugerud had material dealings in the course
of the last 12 (twelve) months of his employment, to leave the employment of
ECsoft or Group Company (whether or not this would be a breach of contract by
the Relevant Employee) with a view to that Relevant Employee providing to
another person, firm or company services similar to and competitive with those
he/she had provided to ECsoft or Group Company in the 6 (six) months preceding
his/her departure.

 

15.5                           Mr. Laugerud covenants with ECsoft (for itself
and as trustee for each Group Company) that he shall not directly or indirectly
on his own account or on behalf of or in conjunction with any person for a
period of 12 (twelve) months after the Termination Date within the United
Kingdom induce or attempt to induce any supplier of ECsoft or a Group Company,
with whom Mr. Laugerud was actively involved in the last 12 (twelve) months of
his employment, to cease to supply, or to restrict or vary the terms of supply
to ECsoft or the Group Company or otherwise interfere with the relationship
between such a supplier and ECsoft or the Group Company.

 

15.6                           Mr. Laugerud covenants with ECsoft (for itself
and as trustee for each Group Company) that he will not encourage, assist or
procure any other person, firm or company to do anything which, if done by him,
would be in breach of any of Clauses 15.2 to 15.5 above.

 

15.7                           Mr. Laugerud agrees that the restrictions in this
Clause 15 are no wider or more restrictive than is reasonably necessary for the
protection of ECsoft’s (and/or the Group’s) legitimate business interests and
further that the effect of those restrictions is not such as to prevent
Mr. Laugerud from earning a living.

 

15.8                           It is hereby agreed and declared that each of the
restrictions contained in this Clause 15 shall be read and construed
independently of the others and that all such restrictions are considered
reasonable by the parties of this Agreement but, in the event that any such
restriction shall be found or held to be void in circumstances where it would be
valid if some part of it were deleted or the period of scope or distance of
application reduced the parties to this Agreement agree that such restriction
shall apply with such modification as may be necessary to make it valid and
effective and that any such modification shall not affect the validity of any
other restriction contained in this Agreement.

 

--------------------------------------------------------------------------------


 

16.                               SECRETS AND CONFIDENTIAL INFORMATION

 

16.1                           Mr. Laugerud shall not make use of, publish or
divulge to any person, and shall use his best endeavours to prevent the use,
publication or disclosure of, any information of a confidential or secret
nature:

 

(a)                                  concerning the business of ECsoft or any
Group Company and which comes to his knowledge during the course of or in
connection with his employment or his holding any office within the Group from
any source within ECsoft or any Group Company; or

 

(b)                                 concerning the business of any person having
dealings with ECsoft or any Group Company and which is obtained directly or
indirectly in circumstances in which ECsoft or any Group Company is subject to a
duty of confidentiality in relation to that information.

 

16.2                           In relation to clause 16.1 above, ECsoft
specifically, but without limitation, draws to Mr. Laugerud’s attention the
confidential nature of information relating to:

 

(a)                                  the business methods, corporate plans,
management systems, finances, new business opportunities or development projects
of ECsoft or any Group Company; or

 

(b)                                 the marketing or sales of any past or
present or future products, goods or services of ECsoft or any Group Company
including but not limited to customer names and lists and other details of
customers, sales targets, sales statistics, market share statistics, prices,
market research reports and surveys and other professional materials; or

 

(c)                                  future projects, business development or
planning, commercial relationships and negotiations; or

 

(d)                                 any trade secrets or other information
relating to the provision of any product or service of ECsoft or any Group
Company; or

 

(e)                                  any other information specifically
identified by ECsoft as confidential from time to time or known to Mr. Laugerud
as being held by ECsoft (or any Group Company) under duty of confidentiality to
a third party, in either case coming to his attention in the course of or for
the purposes of his duties under this Agreement.

 

16.3                           This clause shall not apply to information which
is:

 

(a)                                  used or disclosed in the proper performance
of Mr. Laugerud’s duties during the Appointment or with the prior written
consent of ECsoft;

 

--------------------------------------------------------------------------------


 

(b)                                 ordered to be disclosed by a court of
competent jurisdiction or otherwise required to be disclosed by law;

 

(c)                                  in the public domain, other than directly
or indirectly by reason of the act or default of Mr. Laugerud; or

 

(d)                                 a “protected disclosure” disclosed in
accordance with the provisions of the Public Interest Disclosure Act 1998.

 

16.4                           This clause shall continue to apply after the
termination of the appointment (whether terminated lawfully or not) without
limit of time.

 

17.                               DISCIPLINARY AND GRIEVANCE PROCEDURE

 

17.1                           If Mr. Laugerud has any grievance relating to his
employment, he may seek redress orally or in writing by referring the matter to
the Board, who will afford Mr. Laugerud the opportunity of a full and fair
hearing before the Board or a committee of the Board.

 

17.2                           ECsoft’s usual disciplinary procedures do not
apply to Mr. Laugerud.  If Mr. Laugerud seeks to appeal against any disciplinary
action taken against him he should do so to the Board submitting full written
grounds for his appeal to the CEO within 7 (seven) days of the action appealed
against.

 

18.                               TERMINATION AND SUSPENSION

 

18.1                           Either party may terminate this Agreement by not
less than 3 (three) months written notice to the other given at any time.  In
the event that ECsoft terminates this Agreement under this sub-clause 18.1, then
ECsoft shall pay to Mr. Laugerud in full and final settlement of any rights he
may have in relation to the termination of his employment (whether against
ECsoft or any other Group Company), a total aggregate sum equal to 9 (nine)
months Basic Salary, on the expiry of such 3 (three) month notice period.

 

18.2                           ECsoft reserves the right to require Mr. Laugerud
to remain away from work for part or all of the applicable notice period set out
in Clause 18.1 if Mr. Laugerud or ECsoft gives notice.  Alternatively, ECsoft
may require Mr. Laugerud during part or all of such period to perform some only
of his normal duties or duties different from his normal duties (but not being
duties inappropriate to his senior status).  In that event Mr. Laugerud agrees
to comply with any reasonable conditions laid down by ECsoft during such time
and to remain available for work at ECsoft’s request, Mr. Laugerud will continue
to receive full remuneration during any such period and accepts that his duties
of confidentiality and good faith continue to apply and (without prejudice to
Clause 15 above) that he is not permitted to work for any other person or on his
own behalf without ECsoft’s prior written permission (which is not to be
unreasonably withheld).

 

18.3                           ECsoft shall be entitled by written notice to
Mr. Laugerud to terminate forthwith his employment or to suspend Mr. Laugerud
(with or without salary) if:

 

--------------------------------------------------------------------------------


 

(a)                                  he is guilty of serious misconduct; or
having previously received a written warning in respect of less serious
misconduct; or without reasonable cause, neglects or refuses to perform properly
any of his obligations of this Agreement or neglects or refuses to comply with
Directions of the Board on being requested to do so;

 

(b)                                 refuses to accept any reasonable changes in
his executive responsibilities, duties or status from time to time determined by
the Board (provided that no reduction in emoluments results from such change);

 

(c)                                  he shall become permanently incapacitated
by injury or ill health from properly performing his duties hereunder and for
the purposes of this sub-clause incapacity for 6 (six) months in any period of
12 (twelve) shall be deemed to be permanent incapacity;

 

(d)                                 he becomes of unsound mind, or becomes a
patient for any purpose of any statute relating to mental health;

 

(e)                                  he becomes bankrupt or has a receiving
order made against him or makes any arrangement or composition with his
creditors; or

 

(f)                                    he shall become prohibited by law from
being an officer of a company; or

 

(g)                                 he shall be convicted of any criminal
offence (other than a minor motoring offence which in the reasonable opinion of
the Board does not affect his position); or

 

(h)                                 carries out or neglects to carry out any
action which in the reasonable opinion of the Board may seriously damage the
interests of ECsoft or wilfully or negligently breaches any legislation or any
regulation to which ECsoft may be subject which may result in any penalties
being imposed on him or any Directors of ECsoft; or

 

(i)                                     commits any other act warranting summary
termination at common law including (but not limited to) any act justifying
dismissal without notice in the terms of ECsoft’s generally-applicable
Disciplinary Rules (receipt of a copy of which Mr. Laugerud hereby acknowledges;
or

 

(j)                                     commits any act of deliberate
discrimination or harassment on grounds of race, sex or disability.

 

18.4                           On the termination of his employment,
Mr. Laugerud:

 

(a)                                  shall deliver to ECsoft any car, all books,
documents, papers, materials, disks, credit cards and other property (in
whatever medium) of or relating to the business of ECsoft (or any other Group
Company) which may then be in his possession or under his power or control and
which relate in any way to the property, business or affairs of ECsoft; no
copies shall be retained by him and

 

--------------------------------------------------------------------------------


 

he shall at the same time deliver up to ECsoft or its authorised representative
all other property of ECsoft in his possession or under his control.  ECsoft may
withhold any sums owing to Mr. Laugerud on the termination of his employment
until this obligation has been complied with;

 

(b)                                 shall not at any time after the termination
of this Agreement represent himself as being associated with ECsoft or the
Group;

 

(c)                                  shall not at any time (whether during or
after the termination of employment) whether directly or indirectly any untrue,
misleading or derogatory oral or written statement concerning the business,
affairs, officers or employees of ECsoft or any Group Company.

 

18.5                           Mr. Laugerud may terminate his employment
forthwith by notice in writing if ECsoft commits any material breach of this
Agreement and in the case of a breach capable of remedy shall have failed to
remedy the same within ninety days of being requested to do so, in which event
Mr. Laugerud shall be entitled to severance pay of 9 (nine) months Basic Salary.

 

18.6                           The termination of this Agreement howsoever
occasioned shall be without prejudice to the accrued rights of either party and
shall not affect or restrict the obligations of Mr. Laugerud hereunder which are
expressed to continue in force after termination.

 

19.                               INTELLECTUAL PROPERTY

 

19.1                           All software, documents, papers, tapes, disks,
cassettes, programs, notes, records, or memoranda made by or at the request of
Mr. Laugerud and relating to the business of ECsoft shall be and remain the
property of ECsoft (whether produced devised or created by Mr. Laugerud
personally or otherwise) and shall be (together with any copies notes or
extracts of the same from time to time held by Mr. Laugerud) delivered by him to
ECsoft forthwith upon request.

 

19.2                           Mr. Laugerud acknowledges that all intellectual
property rights made or discovered by him in the course of his working time with
ECsoft shall belong to ECsoft and Mr. Laugerud shall take all such steps as are
necessary to vest those rights in ECsoft.

 

19.3                           Mr. Laugerud waives and releases all moral and
like rights conferred upon him under the Copyright Designs and Patents Act 1988
in relation to ECsoft’s intellectual property referred to in Clause 19.2.

 

20.                               DIRECTORSHIP

 

20.1                           Mr. Laugerud will remain a director of ECsoft
without any additional remuneration.

 

20.2                           In the event of Mr. Laugerud holding office as a
Director of ECsoft at the date of his ceasing for any reason to be an employee
of ECsoft he shall forthwith, if so required by the Board, resign such
Directorship without compensation but without prejudice to any right to
compensation under this Agreement.

 

--------------------------------------------------------------------------------


 

20.3                           Mr. Laugerud hereby irrevocably appoints any
Director for the time being of ECsoft as his lawful attorney in his name and on
his behalf to sign and execute a form of resignation as may be necessary for the
purpose of carrying into effect the provisions of sub-clause 20.2

 

20.4                           In the course of his Directorship Mr. Laugerud
shall act at all times in the best interests of ECsoft and shall adhere to the
highest standards of corporate governance.

 

21.                               MISCELLANEOUS

 

21.1                           Mr. Laugerud acknowledges and warrants that there
are no agreements or arrangements whether written, oral or implied between
ECsoft or any Group Company and Mr. Laugerud relating to the employment of
Mr. Laugerud other than those expressly set out or referred to in this Agreement
(which expressly supersede all previous arrangements between ECsoft or Group
Company and Mr. Laugerud as to the employment of Mr. Laugerud) and that he is
not entering into this Agreement in reliance upon any representation not
expressly set out in this Agreement.

 

21.2                           There are no collective agreements relating to
Mr. Laugerud’s employment under this agreement.

 

21.3                           The various provisions of this Agreement are
severable and if any provision is held to be invalid or unenforceable by any
Court of competent jurisdiction then such invalidity or unenforceability shall
not affect the remaining provisions of this Agreement.

 

21.4                           Any notice under this Agreement shall be given in
writing by either party to the other and may be delivered or sent by hand, or by
first-class pre-paid post addressed, in the case of ECsoft, to its registered
office and in the case of Mr. Laugerud, to his address last known to ECsoft, or
by facsimile transmission or other means of telecommunication in permanent
written form (provided the addressee has confirmed his or its details for
receiving such transmission).  Any such notice shall, in the case of delivery,
be deemed to have been served at the time of delivery, in the case of facsimile
or other electronic transmission it shall be deemed to have been received when
in the ordinary course of the means of transmission it would be received by the
addressee and, in the case of posting, on the expiration of forty-eight hours
after it has been posted by first class mail.  To prove the giving of a notice
it shall be sufficient to show it was dispatched.  A notice or document shall be
deemed to have been served from the sooner of its actual or deemed receipt by
the addressee.

 

22.                               RIGHTS OF THIRD PARTIES

 

22.1                           Where any term in this Agreement refers to a
Group Company, that Group Company may enforce any rights or benefits conferred
upon it by such term in accordance with the provisions of the Contracts (Rights
of Third Parties) Act 1999 for so long as it remains a Group Company (save that
where the business of ECsoft is transferred out of the Group in accordance with
the Transfer of Undertakings (Protection of

 

--------------------------------------------------------------------------------


 

Employment) Regulations 1981 the Group Company’s rights of enforcement shall
continue).

 

22.2                           Except as provided in this clause, a person who
is not a party to this Agreement has no rights under the Contracts (Rights of
Third Parties) Act 1999 to enforce any term of this Agreement but this does not
affect any right or remedy which exists or is available apart from that Act.

 

23.                               APPLICABLE LAW

 

This Agreement is subject to the laws of England.

 

24.                               DISPUTES

 

In the event of disputes regarding interpretation of this contract or any part
hereof, a solution shall be sought by negotiation.  If negotiations are
unsuccessful, the parties agree that the tribunals and courts of England shall
have jurisdiction.

 

IN WITNESS of which this deed has been executed and has been delivered on the
first date which appears on page 1.

 

EXECUTED as a deed by ECSOFT GROUP PLC acting by:

 

Director

/s/ Mac J. Slingerlend

 

Director/Secretary

/s/ Mac J. Slingerlend

 

 

 

 

 

Witness’ signature

/s/ Jessie Bolger

 

 

 

 

 

 

Name

JESSIE BOLGER

 

 

 

 

 

 

Address

5251 DTC PARKWAY, SUITE 1400

 

 

 

 

 

GREENWOOD VILLAGE, CO 80111

 

 

 

 

 

SIGNED as a deed by the said TERJE LAUGERUD

/s/ Terje Laugerud

 

 

 

 

in the presence of:

P J Harris

 

 

 

 

 

 

Witness’ signature

/s/ P J Harris

 

 

 

 

Name

 

 

 

 

 

 

 

Address

[ILLEGIBLE] FAIRWAY, LAMBOURN

 

 

 

BERKS RG17 7LQ

 

 

 

--------------------------------------------------------------------------------